PER CURIAM.
We have examined with care the briefs and appendices of the parties in the instant case and have given due consideration to the oral arguments. The first point raised by the appellant, namely, that the pre-trial investigation under Article of War 70, 10 U.S.C.A. § 1542, was conducted in such a -manner as to deprive the General Court Martial of jurisdiction of the appellant, is disposed of by the opinion of the Supreme Court in Humphrey, Warden, v. Smith, 336 U.S. 69’5, 69 S.Ct. 830. We state that this point was dealt with adequately in the opinion of Judge Follmer, 81 F.Supp. 809, as were the other three grounds raised by the appellant in the court below. We conclude that the appellant received substantial justice from the Court Martial which tried him and that his constitutional rights were not prejudiced.
Accordingly the order of the court below denying the petition for writ of habeas corpus and dismissing the rule to show cause will be affirmed.